 TABLE OF CONTENTS

 

Exhibit Title or Description
    Page No.
  English translation of Overdraft and Loan Facility, dated September 30, 2005
    1 Bank Conditions for Current Accounts
    14 Bank Conditions for Borrowings
    24 General Banking Conditions
    38

 

 

 

--------------------------------------------------------------------------------


 

Financing proposal to:

Mentor Medical Systems B.V.
Attn. Mr. A. Hoogwerf
Zernikedreef 2
2333 CL LEIDEN (NL)



 

Financing in the amount of:     

EUR 15,000,000 comprising:

Loan or overdraft facility in the amount of:  

EUR 15,000,000

Repayment:

 

Loan operated from a current account:   

EUR 875,000;
Account No. 1384.25.132

Remaining in place:

 

Bank guarantee:

EUR 9,372;
Account No. 3355.50.266

Total financing being made available by our Bank:

EUR 15.009.372



 

 

1

 

--------------------------------------------------------------------------------


 

Overview of current account overdraft in the amount of EUR 15,000,000

Overdraft rate

:

The Rabobank Base Lending Rate, plus a surcharge currently at 0.65% points.  If
the bank retains its right of mortgage with respect to the premises located at
Zernikedreef 2 in Leiden, we can offer you the Rabobank Base Lending Rate plus a
surcharge currently at 0.55% points.

Credit interest

:

The Bank will pay interest on your current account credit balances; the amount
payable depends on the credit balance and length of time thereof on your
account.

Term

:

About 10 years

Credit commission

:

A credit commission of 0.25% of the credit maximum, payable per annum.

Payment transactions

:

Based on transaction rate structure

Proposed drawdown date

:

31 October 2005

Limited to

:

EUR 375,000 quarterly in arrear

First reduction

:

30 September 2006

Under this facility you may withdraw up to EUR 12,500,000  in fixed advances
subject to a term of 3 or 6 months. Of this EUR 12,500,000 amount in fixed
advances, you may draw down EUR 5,000,000 in loans with a maximum fixed interest
rate period of 5 years. In addition, of the EUR 12,500,000 in fixed advances you
may draw down the equivalent of up to EUR 10,000,000 in US dollars with a
counter value of at least EUR 1,000,000 per fixed advance or a multiple thereof,
rounded off to EUR 500,000.

The overdraft rate for these fixed advances is equal to the 3 to 6-month Libor
rate.

Repayments on the total facility of EUR 15,000,000 are restricted to EUR 375,000
per quarter, the first repayment falling due on 30 June 2006.

The overdraft facility drawings referred to above will be deducted from the 
credit maximum of EUR 15,000,000.

 

2

--------------------------------------------------------------------------------






Overview of fixed advances

Interest

:

3 or 6-month Euribor rate plus a surcharge currently at 0.65% points. If the
bank retains its right of mortgage with respect to the premises located at
Zernikedreef 2 in Leiden, we can offer a surcharge currently at 0.55% points.

Redemption

:

In one tranche in arrear

Overview of loans with a fixed interest period 5 years maximum

Interest

:

plus a surcharge at 0.65% points. The interest is calculated based on the 2, 3,
4 or 5 year long term rate.

 

 

If the bank retains its right of mortgage with respect to the premises located
at Zernikedreef 2 in Leiden, we can offer you the Rabobank Base Lending Rate
plus a surcharge currently at 0.55% points.

Payment of interest

:

quarterly in arrear

 

 

 

3

--------------------------------------------------------------------------------






Overview of loans in US dollars

Under the total facility you may withdraw EUR 12,500,000  in fixed advances
subject to a term of 3 or 6 months. Of the amount you may draw down in fixed
advances the Bank offers you the option of withdrawing the equivalent of EUR
10,000,000 (ten million euro) in USD.

The fixed advances may be drawn down in tranches with a countervalue of at least
EUR 1,000,000 or a multiple thereof, rounded off to EUR 500,000.

In order to determine the unused portion of the credit, the countervalue in euro
of the facility amount drawn down in foreign currency is calculated at the
(indicated) exchange rates listed by the Bank on each business day.

SETOFF:

1.          A Bank is at all times entitled to set off  the amount payable to
the Bank by a Borrower under the Facility against all monies payable by the Bank
to all Borrowers for whatever reason, regardless of the exigibility of the
amounts owed by the Bank.

2.         To give effect to this setoff clause, all foreign currency
liabilities will be expressed in euro, based on the euro reference rates
applicable at the time.

 

 

 

4

--------------------------------------------------------------------------------


charges

 

Handling charges                       :        EUR 15,000

 

 

Securities to be provided

 

Joint and several debtor commitment from Mentor Medical Systems C.V.

 

 

Securities currently in place

 

Pledging of savings and funds on deposit

 

 

Additional arrangements

 

Cross-default provision

 

Material-adverse-change provision

 

Combined solvency ratio of at least EUR 10,000,000

 

Combined interest coverage ratio of at least 5.0

 

 

Submission of:

 

Annual figures/budget:                   Before 1 August of each year

 

Interim figures:                               Every six months

 

 

Validity period

 

The financing proposal is valid until 31 October 2005.

 

The financing proposal is explained in detail in the following pages.

 

 

 

5

 

--------------------------------------------------------------------------------


 

Financing proposal in detail

 

Current account overdraft in the amount of  EUR 15,000,000

 

The Cooperative Rabobank Leiden, Leiderdorp and Oegstgeest U.A., having its
registered office in Leiden (NL), hereinafter referred to as 'the Bank', has
agreed to provide finance (jointly and severally) by way of a current account
facility to the following party:

 

Mentor Medical Systems B.V.
having its registered office in LEIDEN
Commercial Register file no. H28062039

 

The loan will be administered by the Bank via current account no. 1384.25.132 in
the name of Mentor Medical Systems B.V.

 

The Overdraft rate is:

 

-           The Rabobank Base Lending Rate, not falling below 2.50% per annum, 
plus a surcharge currently at 0.65% points. The Rabobank Base Lending Rate is
currently 2.75 per annum. If the bank retains its right of mortgage with respect
to the premises located at Zernikedreef 2 in Leiden, we can offer you the
Rabobank Base Lending Rate plus a surcharge currently at 0.55% points.

 

The current overdraft rate therefore comes to 3.40% per annum, payable quarterly
in arrear. If the bank retains its right of mortgage with respect to the
premises located at Zernikedreef 2 in Leiden, the applicable overdraft rate will
be 3,30% per annum, payable quarterly in arrear.

 

The Rabobank Base Lending Rate and the surcharge may at all times be revised by
the Bank. Any change in the Rabobank Base Lending Rate will have no bearing on
the minimum interest referred to above.

 

In order to calculate the overdraft rate, the number of days in a calendar month
is set at the actual number of days, and a calendar year at 360 days. The bank
is entitled to change the interest calculation method.

 

The credit commission comes to 0.25 % of the credit maximum per annum, and is
deducted  quarterly in arrear.

 

The Credit interest is as follows:

 

-           The 1-month Euribor rate less 1.0% per annum.

 

In order to calculate the credit interest rate, the number of days in a calendar
month and in a calendar year are set at the actual number of days. The interest
is calculated quarterly in arrear and credited at the end of the settlement
period.

 

 

6

 

--------------------------------------------------------------------------------






The Bank shall be entitled, circumstances prevailing, to adjust the calculation
method and/or the rates of interest.

 

The conditions governing the Transaction Rate Structure (TRS) apply in relation
to current account payment transactions. This means that no bank commission is
payable, but rather an amount per transaction. The Bank calculates no value
days for transactions within the Netherlands. A summary of our current rates is
included in enclosed list.

 

The credit is to be used only for the purpose of paying a dividend to Mentor
Corporation and for normal business purposes.

 

More detailed elaboration re fixed advances up to an amount of EUR 12,500,000

 

We are pleased to offer you the option, within the availability margin of the
credit up to a total amount of EUR 12,500,000 maximum, to draw down fixed
advances of at least EUR 1,000,000 per fixed advance or a multiple thereof,
rounded off to EUR 500,000,  with each term rounded off to whole months of
thirty days. If you avail yourself of this option we shall deduct each fixed
advance amount drawn down by you from the credit balance available during the
remainder of the term.

 

If you wish to withdraw a fixed advance please contact the Bank. We will then
sanction the facility at once and notify you of the conditions governing the
provision of fixed advances. The overdraft rate for these fixed advances is the
3 or 6-month European Interbank Offered Rate (Euribor) fixed by Euribor FBE in
Brussels or by a third party assigned by same (the base component) plus a
surcharge rate of 0.65% points for a period of 3 or 6 months. If the bank
retains its right of mortgage with respect to the premises located at
Zernikedreef 2 in Leiden, we can offer you the Euribor Rate plus a surcharge
currently at 0.55% points.

 

The overdraft interest falls due at the end of the selected interest period. The
base component relative to a fixed advance is re-set at the end of the interest
period. The Bank will make the fixed advance available to you upon receipt of
the returned copy of the offer duly signed as correct by you. The returned copy
of the offer signed as correct by you together with the advance posted up by the
Bank form the proof of exigibility on your behalf of the amount due in relation
to the fixed advance.

 

 

7

 

--------------------------------------------------------------------------------






More detailed elaboration re fixed interest period of 5 years to EUR 5,000,000

Rabobank Leiden-Leiderdorp-Oegstgeest, hereinafter referred to as: the Bank,
makes the loan capital (jointly and severally) available to:

Mentor Medical Systems B.V.
Incorporated in Leiden
Commercial Register No. H 28062039

The loan will be administered in the name of:

Mentor Medical Systems B.V.

Details of interest:

-           the interest payable is based on the funding charges of the Bank
relative to the interest period selected by you plus a surcharge currently at
0.65% points.  The interest is fixed on the loan drawdown date. If the bank
retains its right of mortgage with respect to the premises located at
Zernikedreef 2 in Leiden, we can offer you the surcharge currently at 0.55%
points.

For the remainder, the interest type selected by you will be subject to the
terms provided for under General Terms and Conditions governing Corporate Loans
from the Rabobank Group 2001.

In order to calculate the overdraft rate, the number of days in a calendar month
is set at 30 days, and a calendar year at 360 days. The Bank is entitled to
revise the interest calculation method.

The loans are repayable in full at the end of the fixed interest period and are
debited from the current account. This amount will be added to the credit
maximum on this account.

In the absence of proof to the contrary, the Bank's records will count as full
proof with respect to the drawdown date of the loan capital and the exigibility
of the amount withdrawn.

The Bank may at all times terminate the credit facility or change the maximum
collateral governing the provision of the credit facility and/or  the relative
conditions, should the Bank be of the opinion that your creditworthiness has
been diminished.

Handling charges

A once-only handling charge of EUR 15,000 is payable upon release of the
financing. 

 

 

8

--------------------------------------------------------------------------------






Securities

 

The financing proposal is also subject  to the securities referred to below, as
provided to the Bank and/or the Rabohypotheekbank N.V. This collateral is
required in respect of all monies owed now or in the future by you to the Bank
and/or the Rabohypotheekbank N.V.
 

-           In regard to the financing, the following party is jointly and
severally liable: Mentor Medical Systems C.V. registered with the Chamber of
Commerce under file number H 33265593

 

The proposed financing is also subject to the existing securities.

 

 

Further arrangements

 

The financing offer is also subject to the following arrangements.

 

 

Solvency ratio:

 

Mentor Medical Systems B.V. and Mentor Medical Systems C.V. having their
registered offices in Leiden, hereinafter referred to both jointly and severally
as: the Debtor, hereby undertake to the Bank that the combined consolidated net
equity of the Debtor (i.e. contributed and called-up (share) capital) less the
purchased shares plus the share premium account plus the revaluation reserve
plus other statutory reserves plus statutory reserves plus other reserves -
including non-distributed profits - plus the third party debts subordinated to
the Bank according to its requirements less the activated intangible assets and
group company debts) shall at all times not fall below EUR 10,000,000.
Notwithstanding the provisions governing cancellation and immediate exigibility
referred to in the General Terms and Conditions governing Current Accounts held
with the Rabobank Group and/or the General Terms and Conditions governing
Corporate Loans from the Rabobank Group, the Bank in the event of a solvency
ratio deficit shall be entitled to immediately terminate the financing provided
to the Debtor and to demand payment forthwith of all monies due from the Debtor.
Moreover the Bank in the event of a solvency ratio deficit shall be entitled to
continue the financing whether or not subject to different (financing)
conditions, in which case the Debtor on demand by the Bank shall be obliged to
provide the securities required by the Bank. The bank reserves the right in its
calculation of the solvency ratio to take into account any obligations not
included in the statement of the Debtor's financial position, together with any
applied off-balance structural arrangements.

 

 

 

 

9

 

--------------------------------------------------------------------------------


 

Interest coverage ratio:

 

Mentor Medical Systems B.V. and Mentor Medical Systems C.V. having their
registered offices in Leiden, hereinafter referred to both jointly and severally
as: the Debtor, hereby undertake to the Bank that the combined consolidated net
profit plus the combined consolidated taxes plus the combined consolidated
interest charges minus the combined consolidated interest income plus the
combined consolidated result of third parties plus the combined consolidated
goodwill amortizations minus the combined consolidated result of the  minority
shareholders minus the Debtor's combined consolidated extraordinary gains
(hereinafter referred to as: the Group) in relation to the combined consolidated
interest charges minus the combined consolidated interest income of the Group
shall amount at all times to no less than 5.0 (interest coverage ratio).
Notwithstanding the provisions governing cancellation and immediate exigibility
referred to in the General Terms and Conditions governing Current Accounts held
with the Rabobank Group and/or the General Terms and Conditions governing
Corporate Loans from the Rabobank Group, the Bank in the event of a solvency
ratio deficit shall be entitled to immediately terminate the financing provided
to the Debtor and to demand payment forthwith of all monies due from the Debtor.
Moreover the Bank in the event of a solvency ratio deficit shall be entitled to
continue the financing whether or not subject to different (financing)
conditions, in which case the Debtor on demand by the Bank shall be obliged to
provide the securities required by the Bank. The bank shall determine the period
for which the interest coverage ratio is being calculated and is at all times
entitled to adjust this period.

 

 

Cross-default provision:

 

Notwithstanding the provisions governing cancellation and immediate exigibility
referred to hereafter in the General Terms and Conditions governing Current
Accounts held with the Rabobank Group  and/or the General Terms and Conditions
governing Corporate Loans from the Rabobank Group, the Bank shall terminate
forthwith all financing provided to Mentor Medical Systems B.V., having its
registered office in Leiden, commercial Register No. H28062039 and Mentor
Medical Systems C.V., Commercial Register No. H33265593 hereinafter referred to
as: the Debtor, and all monies arising from said financing will be repayable
forthwith by the Debtor to the Bank without any notification, notice of default
or other formality being required if the Debtor and/or any subsidiary and/or
majority shareholding linked to the Debtor fail to comply with any obligation of
any kind towards the Bank and/or towards any other financier or third party.

 

 

Material or adverse change provision:

Mentor Medical Systems B.V., having its registered offices in Leiden, and Mentor
Medical Systems C.V., commercial Register No. H33265593, hereinafter referred to
both jointly and severally as: the Debtor, hereby undertake to the Bank to
immediately inform the Bank in the event of any facts or circumstances arising
or if such facts or circumstances are expected to arise at some future date
which might significantly alter either its business operations or the financial
relationship of its business or else render the financing exigible. 
Notwithstanding the provisions governing cancellation and immediate exigibility
referred to in the General Terms and Conditions governing Current Accounts held
with the Rabobank Group  and/or the General Terms and Conditions governing
Corporate Loans from the Rabobank Group, if any event, change or circumstance
should arise or is anticipated which in the Bank's opinion might further damage,
hinder or jeopardize the Debtor's fulfillment of any of its obligations towards
the Bank, the Bank shall be entitled to immediately terminate the financing
provided to the Debtor and to demand payment forthwith of all monies due from
the Debtor  without recourse to the courts being required, and/or shall at its
option be entitled to continue the financing whether or not subject to different
(financing) conditions, in which case the Debtor on demand by the Bank shall be
obliged to provide the securities required by the Bank. 

 

 

 

10

 

--------------------------------------------------------------------------------


 

You should provide the Bank with:

 

-           A copy of  the internal annual accounts before 1 August  of the
current financial year.

 

-           A copy of the annual accounts approved by an external registered
accountant as soon as possible after the close of the financial year, and no
later than 1 May of the following year.

 

-           When issuing us with  the internal annual accounts please also
include budget figures for the current financial year.

 

-           Every six months, a copy of your internal interim figures (balance,
and profit and loss account), but no later than one month after this period.

 

The figures referred to above are in respect of Mentor Medical Systems B.V. and
Mentor Medical Systems C.V.

All  payments from Mentor Medical Systems B.V. and Mentor Medical Systems C.V.
should flow through the accounts held with  Rabobank
Leiden-Leiderdorp-Oegstgeest.

 

The Bank is at all times prepared to advise you in regard to our other services.

 

Providing the entire Bank's conditions have been met, the Bank will advance the
funding on the proposed loan drawdown date and/or the credit commencement date.
You should notify the Bank no later than one week before the proposed drawdown
date if the actual loan drawdown date and/or the actual credit commencement date
is at variance with the proposed loan drawdown date and/or the proposed credit
commencement date.

 

 

11

--------------------------------------------------------------------------------


 

Upon acceptance of the Financing Proposal, you are required to draw down the
loan(s) no later than 1 December 2005.

 

The Bank is hereby mandated by you to charge to your account(s) whatever monies
are payable by you to the Bank arising from the financing agreement. You are
responsible for maintaining a sufficient balance in said account(s).

 

All rights, entitlements and obligations of the Bank pursuant to the loan
agreement(s) and the conditions applicable thereto may be exercised severally
by, or applied respectively to, the Rabohypotheekbank N.V., having its
registered office in Amsterdam, this being the company on whose behalf the Bank
is also authorized to sign this financing proposal.

 

Save where otherwise provided, the loans and/or current account(s) are governed
by the following:

 

-           General Terms and Conditions governing Corporate Loans from the
Rabobank Group 2001;

 

-           General Terms and Conditions governing Current Accounts held with
the Rabobank Group, 2001;

 

Customer relations with the Bank are governed by:

 

-           The General Terms and Conditions of the Bank.

 

You hereby declare to be in receipt of the above conditions and to have taken
cognizance thereof.

 

The undersigned hereby declare(s) that the general meeting of shareholders of 
Mentor Medical Systems B.V. has taken no decision affecting representative
authority in the event of a conflict of interest.

Signature

If you wish to avail of this offer, you are requested to submit whatever
particulars are missing from this financing proposal. In your case, this means
that you should:

•           sign one copy of this financing proposal and return this before 31
October 2005.

 

 

12

 

--------------------------------------------------------------------------------


 

The Bank would like to remind you that once you have signed the financing
proposal, you commit yourself to the Bank in accordance with all the conditions
provided for in this or any revised financing proposal. The Bank is prepared to
give effect to this offer providing the requisite sureties are in place and the
remaining conditions have been met.

   

Location:          Leiden

Date:                30 September 2005

   

Signed as approved

   

Signature:

Signature:

 

/s/M.H.T. de Jong                                                

/s/Adri Hoogwerf                                

Rabobank Leiden-Leiderdorp en Oegstgeest U.A.

Mentor Medical Systems B.V.

Represented by:

Represented by:

Mr. R.E.J. Schouten

Mr. A. Hoogwerf

 

 

 

13

--------------------------------------------------------------------------------


 

GENERAL TERMS AND CONDITIONS FOR CURRENT ACCOUNT OF THE RABOBANK ORGANIZATION
2001

Definitions

Article 1

In these General Terms and Conditions:

a.         'Bank' means                             :           the bank keeping
the account;

b.         'Rabobank Nederland' means      :           Coöperatieve Centrale
Raiffeisen‑Boerenleenbank B.A., having its registered office in Amsterdam;

c.         'Account Holder' means              :           the party or parties,
or the partners or associates of a partnership firm or partnership, both jointly
and each of them separately, for which/whom the Bank keeps the account;

d.         'Provider of Security' means        :           the party or parties,
both jointly and each of them separately, by which security, in any form
whatsoever, has been given for the benefit of the Bank for one or more debts of
the Account Holder, and any party subsequently acquiring any property thus
charged as security;

e.         'Deed' means                             :           the Deed in
which the current account agreement between the Account Holder and the Bank is
laid down in writing;

f.          'credit facility' means                  :           a debit
facility of the account, granted to the Account Holder by the Bank;

g.         'registered property' means         :           any immovable
property, vessel or aircraft, or any proprietary right thereto, mortgaged to the
Bank as security for one or more debts of the Account Holder;

h.         'account' means                         :           the account(s)
kept by the Bank in its accounting records for the Account Holder;

i.          'property' means                         :           any object and
any proprietary right.

j.          'object' means                            :           any material
object susceptible of human control;

Purpose of the account

Article 2

The account is intended for the settlement of the Account Holder's business
payments.

Account in the name of several Account Holders

 

14

--------------------------------------------------------------------------------


Article 3

If the Bank keeps the account for several Account Holders, the Account Holders,
unless otherwise agreed in writing with the Bank, shall be entitled, both
jointly and each of them separately, to withdraw any balance in the account and
to make use of a credit facility, if any, on the following conditions:

a.         after the death of an Account Holder or, in the case of a legal
person, after the dissolution of such legal person, the other Account Holder(s)
shall continue to be entitled to withdraw the balance in the account;

b.         after the death of an Account Holder, his heirs shall jointly have
the same rights to withdraw any balance in the account as the deceased Account
Holder;

c.         any credit facility shall end on the death of an Account Holder or,
in the case of a legal person, on the dissolution of such legal person;

d.         after termination by an Account Holder of the right separately to
withdraw any balance in the account or make use of any credit facility, no
balance in the account may be withdrawn or credit facility made use of by the
Account Holders except jointly; the termination shall not be effective until
after the Bank has been given notice thereof in writing; this termination shall
put an end to any powers of attorney.

e.         each Account Holder shall be severally liable for any debit balance
in the account;

f.          the acknowledgment of the balance in the account by any Account
Holder shall be binding upon all Account Holders, subject to proof to the
contrary being furnished.

g.         each Account Holder has empowered each of the other Account Holders
to receive and peruse, also on his behalf, all communications and notices made
and given by the Bank in respect of the account. Each Account Holder shall be
empowered also on behalf of each of the other Account Holders to make
communications and give notices to the Bank.

Power of attorney

Article 4

Any Account Holder may authorize any third party in writing to withdraw any
balance in the account and to make use of a credit facility, if any.

Any power of attorney shall end:

a.         by the death of or, if a legal person, the dissolution of or by an
adjudication/winding-up order being made against or an official moratorium being
granted to or a guardian/receiver being appointed over the Account Holder that
granted (or joined in granting) the power of attorney, and by the appointment of
an administrator over the estate of the same;

b.         by the death of or, if a legal person, the dissolution of or by an
adjudication/winding-up order being made against or an official moratorium being
granted to or a guardian/receiver being appointed over the attorney;

 

15

--------------------------------------------------------------------------------


c.         by revocation by the Account Holder that granted (or joined in
granting) the power of attorney;

d.         by renunciation by the attorney;

e.         by the lapse of the period for which the power of attorney was
granted.

No such revocation and renunciation shall be effective until after the Bank has
been notified thereof in writing or until a written statement thereof has been
endorsed on the power of attorney.

Attestation of admissibility to the succession/information

Article 5

On the death of an Account Holder, the Bank may demand that the party/parties
taking the place of a deceased Account Holder produce an attestation of
admissibility to the succession as proof of the right of such party or parties
to withdraw any balance in the account. The Bank need not provide the heir(s)
and representative(s) of the Account Holder with any information on the
movements of the account before the date of the Account Holder's death.

Bankruptcy/compulsory liquidation, official moratorium attachment

Article 6

a.         During the bankruptcy/compulsory liquidation or official moratorium
of an Account Holder, no acts of administration and disposition may be done with
respect to the balance in the account except by the trustee in
bankruptcy/liquidator of the Account Holder or by the Account Holder with the
concurrence of the receiver, as the case may

            be. If the Bank keeps the account in question for several Account
Holders, the concurrence of the other Account Holders shall be required as well.

b.         In the event of attachment by garnishment of any moneys of the
Account Holder held by the Bank, no acts of disposition may be done with respect
to the balance in the account covered by the attachment.

Administrative regulations

Article 7

Any payments made to the credit and to the debit of the account shall be subject
to administrative regulations to be laid down by the Bank. The Account Holder
shall be responsible for the forms and other documents handed him by the Bank.

Prohibition of transfer and pledging of the balance

Article 8

No balance in the account shall be susceptible of transfer and/or pledging.

Commission and expenses

 

16

--------------------------------------------------------------------------------


Article 9

The Bank may charge commission and expenses for keeping and/or allowing the use
of the account and/or the credit facility.

No debit balance allowed

Article 10

If the Account Holder was not granted a credit facility:

a.         interest to be fixed by the Bank shall be due by the Account Holder
on any debit balance;

b.         any debit balance in the Account can be claimed at once.

Interest calculation method, expenses and commissions and rules concerning the
time of entering transactions in clients' accounts

Article 11

Interest, expenses and commissions shall be calculated in accordance with a
calculation method to be determined by the Bank and with due observance of such
rules concerning the time of entering transactions in clients' accounts as are
commonly applied by the same, and administered on the account in the manner
customary with it. If an interest rate to be paid or charged, as the case may
be, by the Bank is based on a figure published by De Nederlandsche Bank N.V. or
another institution, the Bank, in the event of cessation of the publication
concerned, may fix the interest rate on the basis of a comparable standard to be
determined by the Bank.

Crediting/debiting to the account

Article 12

The Bank shall have power:

a.         to credit to the account all that is paid in or transferred in favour
of the Account Holder;

b.         to debit to the account all sums drawn out by an Account Holder and
all that is due to the Bank by the same.

Termination of a current account agreement without a credit facility

Article 13

If an Account Holder was not granted a credit facility, any such Account Holder
or the Bank may terminate the current account agreement without notice. If the
Bank keeps the account for several Account Holders that may jointly withdraw the
balance in the account, only the joint Account Holders or the Bank may terminate
the current account agreement.

Use of credit facility

 

17

--------------------------------------------------------------------------------


Article 14

The Account Holder may use a credit facility only for the financing purposes
agreed on. The Account Holder shall make no use of a credit facility to gain
interest advantages or carry on interest arbitrage, as the case may be, by means
of any transactions not being part of his normal business.

Restriction of credit facility

Article 15

The Bank may restrict any credit facility by such amounts as may be fixed by it,
modify any restrictions or cancel any restrictions agreed on.

Additional interest and obligation to pay up in case of any credit being
exceeded

Article 16

If the account shows a debt to the Bank exceeding the credit facility:

a.         the amount by which the credit facility is exceeded shall be
immediately payable and the Account Holder must see to it that such amount is
paid up at once;

b.         the Bank may charge additional interest to be fixed by the same, to
be calculated on the amount by which the credit is exceeded from the day on
which the credit was first exceeded to the day on which such credit ceases to be
exceeded.

Termination of credit facility

Article 17

Both the Bank and the Account Holder may at any time terminate a credit facility
subject to at least three months' notice being given. During the period of such
notice the Account Holder shall no longer make use of the credit and must settle
any debit balance immediately after the end of such period.

Administration on various accounts, combination of interest, balancing of
interest, set-off of balances

Article 18

If any current account agreement, whether or not with a credit facility, has
been concluded with one or more Account Holders and, to execute it, several
accounts are kept by the Bank for administrative reasons, the following
provisions shall apply:

a.         An account shall be credited or debited, as the case may be, by the
Bank according as payments are made in favor or to the charge of the Account
Holder in whose name (amongst others) the account stands.

b.         The accounts shall be regarded as one single combined account. The
combined balance in the accounts shall determine the amount due to the Account
Holders by the Bank or due to the Bank by the Account Holders.

            The Bank shall be entitled not to allow withdrawals from an account
insofar as they would create a debit balance or cause a credit limit allowed for
that account by the Bank to be exceeded.

 

18

--------------------------------------------------------------------------------


c.         If it has been agreed that interest shall be calculated on the
combined balance in the accounts, the following shall apply:

            The Bank shall only pay interest, or alternatively charge interest,
on the combined balance in the accounts. The Account Holder shall designate an
account to which the interest shall be credited or debited.

d.         If it has been agreed that the interest calculated on the balances of
the separate accounts and the interest calculated on the combined balance in the
accounts will be balanced against each other, the following shall apply:

            First, the debit and the credit interest on a debit and a credit
balance in each account shall be calculated with due observance of the interest
rates agreed on with the Account Holder for the accounts concerned. Next, the
interest shall be calculated on the basis of the combined balance in the
accounts at such times as shall be fixed by the Bank. Any difference favorable
to the Account Holder after the set‑off against each other of the amounts of
interest calculated in the manners referred to above shall be credited to an
account designated by the Account Holder.

e.         The Bank shall be entitled at any time to set off a credit balance in
the account or any part of such balance, as the case may be, against a debit
balance in any other account or any part of such balance, as the case may be.

Information

Article 19

The Bank shall inform the Account Holder on the movements of the account.

Form of acknowledgment

Article 20

Any Account Holder will be under the obligation to inform the Bank of any
incorrectness by reporting it in the form of acknowledgment sent to him/it.

Capacity of Account Holder

Article 21

If the Account Holder is a legal person, a partnership firm or a partnership,
or, as the case may be, if the Deed is signed by several Account Holders, each
(managing) director, partner, associate or Account Holder shall be deemed to be
empowered to do any and all (legal) acts for

the execution of or in connection with the provisions of the Deed and of these
General Terms and Conditions.

Address for payment

 

19

--------------------------------------------------------------------------------


Article 22

All that is due to the Bank by the Account Holder in respect of the current
account agreement must be paid into an account to be stated by the Bank or at
the office of the Bank or at such other place as shall be designated by the
Bank.

Taxes

Article 23

All taxes due in respect of the current account and/or credit facility or which
might be levied in the future in respect thereto shall fall on the Account
Holder.

Costs

Article 24

All costs resulting from the current account agreement and/or any credit
facility and from the security given or to be given therefore, including the
expenses incurred by collection in and out of court, shall fall on the Account
Holder. The costs incurred out of court are fixed at 10% of the amount to be
collected, with a minimum of fifty euro (50 EUR). Insofar as it is proved by the
Bank that the expenses of collection incurred out of court exceed 10% of the
amount to be collected, the expenses of collection incurred out of court shall
be fully chargeable to the Account Holder.

Several liability of the legal successors of the Account Holder(s)

Article 25

The legal successors of an Account Holder shall be severally liable for the
obligations of the same.

Debit balance payable at once

Article 26

Any credit facility shall terminate and the debit balance due by the Account
Holder shall be payable at once, without any notice of termination or default or
other formality being required:

a.         if the Account Holder:

            - dies;

            - is dissolved or wound up where such Account Holder is a legal
person;

            - is adjudicated bankrupt or wound up by the Court;

            - files a petition for an official moratorium;

b.        if a legal debt repayment scheme is declared applicable with respect
to the Account Holder.

 

20

--------------------------------------------------------------------------------


Any credit facility may immediately be terminated by the Bank and the debit
balance due by the Account Holder shall be payable at once, without any notice
of termination or default or other formality being required:

a.         if the Provider of Security:

            - dies;

            - is dissolved or wound up where such Provider of Security is a
legal person;

            - is adjudicated bankrupt or wound up by the Court;

            - files a petition for an official moratorium;

b.         if a legal debt repayment scheme is declared applicable with respect
to the Provider of Security.

c.         if the Account Holder or the Provider of Security fails to comply
with or acts contrary to any stipulation of the Deed or any instrument by which
security was given, including any general terms and conditions declared
applicable in the Deed or such instrument;

d.         if the Account Holder or the Provider of Security:

            - leaves the Netherlands to live abroad;

            - amalgamates, where such Account Holder or Provider of Security is
a legal person;

            - winds up his/its business;

e.         if a receiver or administrator is appointed over any estate of the
Account Holder or the Provider of Security or if such estate is attached or
recourse is otherwise sought therefrom;

f.          if any object charged as security for the credit facility is
alienated, expropriated, requisitioned or forfeited, or damaged by any cause
whatsoever or fully or partially destroyed; if it must be regarded as lost; if
it is used, without the permission of the Bank, for any purpose other than that
at the time when the security was given; and, where the object charged is a
vessel, if its classification or nationality is changed or if its certificate of
seaworthiness lapses;

g.         if any circumstance occurs which gives rise to a just fear that the
amount due to the Bank by the Account Holder cannot be fully or partially
recovered out of the proceeds of the property charged for the benefit of the
Bank or from the Provider of Security, or if any property charged for the
benefit of the Bank has decreased in value or been destroyed;

h.         if any permit/license required with respect to a registered property
or the carrying on by the Account Holder of his/its business or trade is
lacking, lapsing or withdrawn or if any act is done contrary to the conditions
attaching to such permit/license;

 

21

--------------------------------------------------------------------------------


i.          if, in the opinion of the Bank, the construction or alteration of
any object for the financing whereof moneys have been or will be lent to the
Account Holder by the Bank, is stopped or comes to a standstill, or if the
building plan is changed or the moneys

            intended for such construction or alteration are used for other
purposes;

j.          if, with respect to a life insurance agreement the rights whereunder
have been pledged to the Bank as security for any obligations of the Account
Holder to the Bank, one of the following circumstances occurs:

            - premiums are not paid punctually;

            - the insurance contract terminates;

            - the terms of insurance are altered without the permission of the
Bank;

            - an emergency plan order or winding‑up order is made against the
insurance company.

k.         if the registered property is a ground lease or right of building and
such ground lease or right of building ceases to exist or threatens to cease to
exist for any reason whatsoever, or if the Provider of Security fails to fulfill
any obligations he/it accepted when he/it acquired the right referred to and
such failure is followed by the imposition of any penalty or by forfeiture or
impending forfeiture of his/its rights;

Amendment of Articles of Association or Rules

Article 27

If the Account Holder is a legal person and was granted a credit facility, it
shall not make any amendments in its Articles of Association/Rules without the
prior written approval of Rabobank Nederland and the Bank. If any amendment has
been made without such approval, then, if desired by the Bank, the Articles of
Association/Rules that existed before such amendment shall remain in force as
against the Bank.

Several liability of Account Holders

Article 28

If a credit facility was granted to several Account Holders, they shall be
severally and jointly liable to the Bank for the amount due to the Bank in
respect of the credit granted. In case of renunciation by the Bank of its legal
claim against an Account Holder or against any person (jointly) liable, under
Section 102 of Volume 1 of the Civil Code, for the amount due in respect of the
credit granted, the Bank shall expressly reserve all rights and the (other)
Account Holder shall remain liable, or the (other) Account Holders, as the case
may be, shall remain severally liable, for the whole debt.

 

22

--------------------------------------------------------------------------------


Audit of balance sheets, profit and loss accounts and reports

Article 29

If a credit facility was granted to the Account Holder, the Account Holder, if
desired by the Bank and Rabobank Nederland, will be under the obligation to
submit to expert auditing, at his/its own expense and to the satisfaction of the
Bank and/or Rabobank Nederland, and regularly to submit to the Bank and/or
Rabobank Nederland its balance sheets, profit and loss accounts and reports on
the audits made, and to do so immediately after they have been confirmed and
produced respectively. In addition, the Account Holder will be under the
obligation to provide the Bank, on demand by the same, with all financial
information requested by the Bank and/or Rabobank Nederland concerning the
Account Holder's business or trade. The Account Holder shall give the Bank
and/or Rabobank Nederland, or its authorized agents, the opportunity to audit
his/its complete accounts whenever it is deemed desirable by the Bank and/or
Rabobank Nederland.

Amalgamation

Article 30

The Bank shall be entitled, in case of amalgamation with and/or complete or
partial transfer of its activities to any other institution, to transfer to the
institution continuing all or any of the activities of the Bank the legal
relation in which the Bank stands to the Account Holder.

Alteration of General Terms and Conditions

Article 31

The Bank shall be entitled to alter these General Terms and Conditions. The Bank
shall give notice in writing to the Account Holder of such alteration not less
than three months before it comes into force.

Residence

Article 32

An Account Holder that has no actual residence in a municipality in the
Netherlands shall be deemed to have elected domicile at the office of the Bank,
where all documents, writs etc. intended for him/it may be delivered or served
by the same.

General Terms and Conditions of Banking

Article 33

Except as deviated therefrom in these General Terms and Conditions, the General
Terms and Conditions of Banking governing the transactions between Coöperatieve
Centrale Raiffeisen‑Boerenleenbank B.A., established in Amsterdam, or its
members banks, as the case may be, and its/their clients shall apply as well.

Title for citation

Article 34

These General Terms and Conditions may be cited as: 'General Terms and
Conditions for Current Account of the Rabobank Organization 2001'.

 

23

--------------------------------------------------------------------------------


GENERAL TERMS AND CONDITIONS FOR COMMERCIAL MONEY LOANS OF THE RABOBANK
ORGANIZATION 2001

Definitions

Article 1

In these General Terms and Conditions:

a.         'Bank' means                             :          the bank or banks
by which a money loan has been made to the Debtor, and/or Rabohypotheekbank
N.V., having its registered office in Amsterdam, both jointly and each of them
separately;

b.         'Rabobank Nederland' means        :          Coöperatieve Centrale
Raiffeisen‑Boerenleenbank B.A., having its registered office in Amsterdam;

c.         'Debtor' means                           :          the party or
parties, or the partners or associates of a partnership firm or partnership,
both jointly and each of them separately, to which/whom the Bank has made a
Money Loan;

d.         'Provider of Security' means         :          the party or parties,
both jointly and each of them separately, by whom security, in any form
whatsoever, has been given for the benefit of the Bank for one or more debts of
the Debtor, and any party subsequently acquiring any property thus charged as
security;

e.         'Deed' means                             :          the deed in which
the Money Loan is laid down in writing;

f.          'Money Loan' means                   :          the Money Loan made
to the Debtor by the Bank or, in case of an administrative division of a Money
Loan into several amounts, each amount of the Money Loan;

g.         'registered property' means          :          any immovable
property, vessel or aircraft, or any limited right thereto, mortgaged to the
Bank as security for one or more debts of the Debtor;

h.         'object' means                            :          any material
object susceptible of human control;

i.          'property' means                         :          any object and
any proprietary right.

A. GENERAL STIPULATIONS

Application of sums repaid before the fixed date

Article 2

a.         If it has been agreed that the Money Loan shall be repaid by even
installments or graduated interest installments, the Bank shall deduct any sum
repaid before the fixed date either from the next following installment
payment(s) or from the last installment payment(s).

 

24

--------------------------------------------------------------------------------


b.         If it has been agreed that the interest and installments shall be
paid on the basis of repayment by annuities, then, in case of any accelerated
repayment and/or change of the interest rate, the installment with the interest
as due (annuity) may be recalculated as from a date to be fixed by the Bank.

c.         If the Money Loan is repaid in whole, the interest then due must be
paid simultaneously with the repayment.

Interest calculation method and rules concerning the time of

entering payments in clients' accounts

Article 3

The interest shall be calculated with due observance of such interest
calculation method and rules concerning the time of entering payments in
clients' accounts as may be laid down by the Bank.

Change of due dates of interest and installments

Article 4

The Bank shall always be entitled to change the dates on which the interest
and/or installments must be paid.

Penalty in case of overdue payment

Article 5

In the event that any amount due to the Bank by the Debtor has not been paid on
the due date, the Bank may, as it sees fit, charge a penalty to the Debtor in
respect of the amount overdue, amounting to:

a.         not more than one per cent (1%) per month from the due date, in
addition to current interest which shall likewise be charged on the amount
overdue, or

b.         not more than two per cent (2%) per month from the due date, with no
current interest being additionally charged on the amount overdue.

Such penalty shall be due in addition to the amount not paid by the Debtor on
the due date. In the calculation of the penalty any part of a month shall be
counted as a full month. The minimum penalty per month shall be one hundred and
twenty five euros (€ 125.‑‑).

Loan insurance

Article 6

The Bank may insure itself, as it thinks fit and for the Debtor's account,
against the risks resulting to it from the Money Loan if the repayment of the
moneys lent is, in its opinion, not sufficiently guaranteed.

Communications and notices

Article 7

Each Debtor has empowered each co-Debtor to receive and peruse, also on his/its
behalf, all communications and notices made and given by the Bank in respect of
the Money Loan. Each Debtor shall be empowered also on behalf of each co-Debtor
to make communications and give notices to the Bank.

 

25

--------------------------------------------------------------------------------


Payment of deposit and pledging

Article 8

If the Bank has paid the amount of the Money Loan, or any part thereof, by
paying it into a deposit account the balance whereof has been pledged to the
Bank, the following stipulations shall apply:

a.         The lien shall serve as security for the payment of all that is or
might be due to the Bank in respect of the Money Loan.

b.         The Bank has been irrevocably authorized to collect the balance in
the deposit account in order to satisfy thereout all that is or might be due to
it in respect of the Money Loan.

c.         Of the pledged balance, except in the cases where any amount due by
the Debtor is payable at once as set out in Article 16, shall each time be
released from the lien such part as the Debtor shall prove, in the manner set
out below in 8.d, to be due by him in respect of the construction and/or
alteration work.

d.         The Debtor may only make withdrawals on the deposit account:

            ‑           for the construction and/or alteration of buildings on
any registered property mortgaged to the Bank, upon production of mandates
authorizing payment, given by the management directing the construction and/or
alteration work;

            ‑           for the construction and/or alteration of buildings on
any registered property mortgaged to the Bank, upon production of accounts
confirmed by the Debtor, relating to the construction and/or alteration work,

            Provided that it has been proved to the satisfaction of the Bank
that that part of the costs which, as stated to the Bank, would be financed by
the Debtor out of his/its own funds, has been paid.

e.         The Bank has been irrevocably authorized:

            ‑           after completion of the construction and/or alteration
of the buildings or after the expiration of a period of one year after the
payment was made into the deposit account, at its option either to transfer the
balance in that account to another account of the Debtor kept with the Bank or
to any account of the Debtor kept with another Rabobank, or to use the balance
in that account for paying off the Money Loan;

            ‑           to settle the amount due by the Debtor in respect of the
Money Loan by debiting it to the balance in the deposit account.

f.          If there are several Debtors, they shall be deemed to have granted
each other, reciprocally and without limitation, power to make withdrawals on
the deposit account. No revocation of the power granted to each other shall be
effective until after the Bank has been notified thereof in writing.

Information

Article 9

The Bank shall send the Debtor statements of the Money Loan.

 

26

--------------------------------------------------------------------------------


Checking of statements

Article 10

Any Debtor will be under the obligation immediately to inform the Bank of any
incorrectness in any statement supplied to him/it concerning the Money Loan.

Powers of a Debtor

Article 11

If the Debtor is a legal person, a partnership firm or a partnership, or, as the
case may be, if the Deed was signed by several Debtors, each (managing)
director, partner, associate or Debtor shall be deemed to be empowered to do any
and all (legal) acts for the execution of or in connection with the stipulations
of the Deed and of these General Terms and Conditions.

Address for payment

Article 12

All that is due to the Bank by the Debtor in respect of the Money Loan must be
paid into an account to be stated by the Bank or at the office of the Bank or at
such other place as shall be designated by the Bank.

Taxes

Article 13

All taxes that are or might become due in respect of the Money Loan shall be for
the Debtor's account.

Costs

Article 14

All costs resulting from the Money Loan and the security given or to be given
therefore, including any legal and non-legal expenses of collection and any
expenses of selling off the Debtor's property, shall fall on the Debtor.
Non-legal expenses are fixed at ten per cent (10%) of the amount to be
collected, with a minimum of one hundred and twenty five euro (€ 125.‑‑).

Insofar as it is proved by the Bank that the non-legal expenses of collection
incurred by it exceed ten per cent (10%) of the amount to be collected, such
expenses shall be fully chargeable to the Debtor.

Several liability of legal successors of the Debtor(s)

Article 15

The legal successors of a Debtor shall be severally liable for the obligations
of the same.

 

27

--------------------------------------------------------------------------------


Amount due being payable at once

Article 16

The amount due by the Debtor shall be payable at once, without any notice of
termination or default or other formality being required:

a.         if the Debtor or Provider of Security fails to comply with or acts
contrary to any stipulation of the Deed or any instrument by which security was
given, including any general terms and conditions declared applicable in the
Deed or such instrument;

b.         if the Debtor or Provider of Security:

            -           dies;

            -           leaves The Netherlands to live abroad;

            -           where such Debtor or Provider of Security is a legal
person, is dissolved/wound up, divided or amalgamated;

            -           is adjudicated bankrupt or wound up by the Court;

            -           files a petition for an official moratorium;

            -           winds up his/its business;

            -           fails to create (in a legally valid manner) the
security/securities required by the Bank as security for the Money Loan.

c.         if any legal debt restructuring arrangement is declared applicable
with respect to the Debtor or Provider of Security;

d.         if a receiver or administrator is appointed over any estate of the
Debtor or Provider of Security or if such estate is attached or recourse is
otherwise sought therefrom;

e.         if any property charged as security for the Money Loan is alienated,
expropriated, requisitioned or forfeited, or damaged by any cause whatsoever or
fully or partially destroyed; if it must be regarded as lost; if it is used,
without the permission of the Bank, for any purpose other than that at the time
when the security was given; and, where the object charged is a vessel or
aircraft, if its classification or nationality is changed or if its certificate
of seaworthiness or airworthiness lapses; and also, where the property charged
is a condominium right, if the association of apartment owners has adopted a
resolution for amendment of the deed of division or the Rules or for demolition
of the apartment building or discontinuance of the division, or if the Debtor or
Provider of Security is deprived of his/its user;

f.          if any circumstance occurs which gives rise to a just fear that the
amount due to the Bank by the Debtor cannot be fully or partially recovered out
of the proceeds of the property charged for the benefit of the Bank or if any
property charged for the benefit of the Bank has decreased in value or has been
destroyed;

g.         if any permit/license required with respect to any registered
property or the carrying on by the Debtor of his/its business or trade is
lacking, lapsing or withdrawn or if any act is done which is contrary to such
permit/license or any conditions attaching thereto;

h.         if, in the opinion of the Bank, the construction or alteration of any
object for the financing whereof moneys have been or will be lent to the Debtor
by the Bank, is stopped or comes to a standstill, or if the building plan is
changed or the moneys intended for the construction or alteration are used for
other purposes;

28

--------------------------------------------------------------------------------


i.          if, with respect to a life insurance agreement the rights whereunder
have been pledged to the Bank as security for any obligations of the Debtor to
the Bank, one of the following circumstances occurs:

            -           premiums are not paid punctually;

            -           the insurance contract terminates;

            -           the terms of insurance are altered without permission
from the Bank;

            -           an emergency plan order or winding‑up order is made
against the insurance company.

j.          if the registered property is a ground lease or right of building
and such ground lease or right of building ceases to exist or threatens to cease
to exist for any reason whatsoever, or if the Provider of Security fails to
fulfill any obligations he/it accepted when he/it acquired the right referred to
and such failure is followed by the imposition of any penalty or by forfeiture
or impending forfeiture of his/its rights;

Amendment of Articles (of Association)

Article 17

If the Debtor is a legal person, he/it shall not make any amendments in his/its
Articles (of Association) without the prior approval of the Bank. If any
amendment has been made without such approval, then, if desired by the Bank, the
Articles (of Association) that existed before such amendment shall remain in
force as against the Bank.

Several liability of Debtors

Article 18

If two or more (legal) persons have bound themselves to the Bank as Debtors in
the Deed, they shall be severally bound to meet all obligations arising from the
Deed and these General Terms and Conditions. To provide for the case where the
Bank renounces its legal claim against a Debtor or any person liable under the
provisions of Section 102 of Volume 1 of the Civil Code, the Bank expressly
reserves all rights and the other Debtor shall remain liable, or the other
Debtors, as the case may be, shall remain severally liable, for the whole debt.
If a Debtor has paid to the Bank a larger part of a debt  than his share, all
his claims on any Co-debtor shall be subordinated to all claims of the Bank on
the Debtor.

Audit of balance sheets, profit and loss accounts; reports; giving information

Article 19

If desired by the Bank and/or Rabobank Nederland, the Debtor will be under the
obligation to submit to expert auditing at his/its own expense, to the
satisfaction of the Bank and/or Rabobank Nederland, and regularly to submit to
the Bank and/or Rabobank Nederland its balance sheets, profit and loss accounts
and reports on the audits made, and to do so immediately after they have been
confirmed and produced respectively.

Further, on demand by the Bank, the Debtor will be under the obligation to
provide to the Bank and/or Rabobank Nederland and/or one or more third parties
appointed by it, all financial information requested by the Bank and/or Rabobank
Nederland concerning the Debtor's business or trade. The Debtor shall give the
Bank and/or Rabobank Nederland, or its authorized agents, the opportunity to
audit his/its complete accounts whenever it is deemed desirable by the Bank
and/or Rabobank Nederland.

The Bank and/or Rabobank Nederland shall be entitled to give information on the
Money Loan to any third parties that are or may become involved, directly or
indirectly, in the Money Loan.

 

29

--------------------------------------------------------------------------------


Residence

Article 20

Any Debtor that has no actual residence in a municipality in The Netherlands
shall be deemed to have elected domicile at the office of the Bank, where all
documents, writs etc. intended for him/it may be delivered or served by the
same.

B. SPECIAL STIPULATIONS

Rabobank Variable Plus Loan

Article 21

Where a Rabobank Variable Plus Loan has been agreed on, the following
stipulations shall apply in addition:

a.         The interest rate may always be changed by the Bank. The Bank shall
inform the Debtor of the interest rate.

b.         Accelerated repayment will always be permitted. In case of partial
repayment, such repayment must be made in round sums of five hundred euros (€
500.‑‑), or a multiple thereof. No compensation shall be due in respect of
accelerated repayment.

c.         Without prejudice to the stipulations of Article 16, the amount due
by the Debtor can always be claimed after three months' previous notice of
termination has been given by the Bank.

Rabobank Variable Combi Loan

Article 22

Where a Rabobank Variable Combi Loan has been agreed on, the following
stipulations shall apply in addition:

a.         The interest rate shall be fixed by the Bank on the basis of a 50:50
ratio of capital market to money market rates (the basic component), to be
increased by a surcharge to be determined by the Bank.  For each calendar month
the Bank shall determine the basic component on a fixed working-day to be
determined by the same. The basic component shall be calculated by the Bank on
the basis of the average of the Euro InterBank Offered Rates (Euribor rates) for
3, 6 and 12 months as fixed on that day either by Euribor FBE, established in
Brussels, or by a third party employed by it, and such interbank selling prices
for bullet loans with terms of 2, 5 and 10 years as are in force and applied by
Rabobank Nederland at the time when the basic component is determined by the
Bank. The basic component shall be rounded off arithmetically by the Bank to
0.05 or a multiple thereof. The basic component shall be changed by the Bank on
the first day of a calendar month if the basic component determined by the Bank
deviates from the basic component then in force for the Money Loan by more than
twenty hundredth (0.20) percentage point. The surcharge may always be changed by
the Bank. The Bank shall inform the Debtor of the interest rate fixed.

b.         Accelerated repayment will always be permitted. In case of partial
repayment, such repayment must be made in round sums of five hundred euros (€
500.‑‑), or a multiple thereof. Compensation shall be due by the Debtor on each
sum repaid before the fixed date, amounting to one per cent (1%) of the sum thus
repaid.

 

30

--------------------------------------------------------------------------------


c.         The Debtor shall be entitled, without being liable to pay any
compensation, each calendar year to repay up to five per cent (5 %) of the
original principal of the Money Loan, provided that:

            1.         the accelerated repayment takes place on the first day of
the calendar month following the date of receipt by the Bank of the written
communication referred to above; and

            2.         the Debtor informs the Bank in writing, at least one
weeks in advance, of his/its intention of making the accelerated repayment; and

            3.         the sum repaid before the fixed date is at least five
hundred euros (€ 500); and

            4.         the Debtor proves to the satisfaction of the Bank that
the accelerated repayment has been made with funds of his/its own that were not
obtained from any loan made to the same by the Bank or any third party.

            If in any calendar year the Debtor has made no use, or only partial
use, of the right, mentioned in this paragraph, to repay without being liable to
pay compensation, such right shall cease to exist at the end of the calendar
year concerned.

d.         The Debtor shall be entitled, without being liable to pay any
compensation:

            1.         to repay the Money Loan in whole if the Bank increases
the surcharge included in the interest, provided that the Money Loan is repaid
in whole on the first day of a calendar month falling within a period of 3
months following the increase in the surcharge;

            2.         to repay the Money Loan in whole in case of juridical
transfer of title to all registered properties used by the Debtor himself,
provided that it is proved to the satisfaction of the Bank that the transfer of
title is the consequence of the Debtor having fully wound up his business or
ceased following his occupation; no modification of the form of the enterprise
or cooperative organization, nor any bringing-in of the assets and/or
liabilities of the Debtor's business or professional practice into any (other)
company or cooperative shall be regarded as a winding-up of business for the
purposes of application of this Article;

            3.         to repay the Money Loan either in whole or in part within
one year of the death of a Debtor or spouse/registered partner of a Debtor if it
is proved to the satisfaction of the Bank that the accelerated repayment is made
with moneys paid out under any insurance contract in connection with such death.

e.         If, in any of the cases where the amount due by the Debtor is payable
at once as set out in Article 16, the Bank has claimed payment thereof, the
latter may charge a compensation to the Debtor in accordance with the
stipulations of this Article relating to accelerated repayment.

f.          Without prejudice to the stipulations of Article 16, payment of the
amount due by the Debtor can always be claimed after three months' previous
notice of termination has been given by the Bank. In that case no compensation
shall be due by the Debtor in respect of accelerated repayment.

g.         In the event that at some time Euribor rates are no longer fixed
either by Euribor FBE, established in Brussels, or by any third party employed
by it, their place shall be taken by such rates as in the judgment of the Bank
are as equal thereto as possible, to be fixed or determined by the Bank.

 

31

--------------------------------------------------------------------------------


Rabobank Roll-over Loan

Article 23

Where a Rabobank Roll-over Loan has been agreed on, the following stipulations
shall apply in addition:

a.         The interest rate shall be fixed by the Bank on the basis of the Euro
InterBank Offered Rate (Euribor rate) as fixed either by Euribor FBE,
established in Brussels, or by any third party employed by it (the basic
component), increased by a surcharge to be determined by the Bank. The interest
rate shall for the first time be fixed by the Bank at the signature of the Deed.
The date of signature of the Deed shall be the beginning of the first roll-over
period.

            The basic component and the interest rate shall be refixed by the
Bank on the first day of the calendar month following the period for which the
agreed Euribor rate is in force (the roll-over period) and then each time after
the expiration of a roll-over period. Any roll-over period shall end on the last
day of a calendar month.

            The basic component shall be equal to the Euribor rate in force for
the agreed roll-over period on the first working-day of the calendar month in
which the basic component is fixed. The surcharge may always be changed by the
Bank. The Bank shall inform the Debtor of the interest rate fixed.

b.         Accelerated repayment will always be permitted. In case of partial
repayment, such repayment must be made in round sums of five hundred euros (€
500), or a multiple thereof. Compensation shall be due by the Debtor on each sum
repaid before the fixed date, amounting to one per cent (1%) of the sum thus
repaid.

c.         The Debtor shall be entitled, without being liable to pay any
compensation, each calendar year to repay up to five per cent (5 %) of the
original principal of the Money Loan, provided that:

            1.         the Debtor informs the Bank in writing, at least one
weeks before the end of a roll-over period, of his/its intention of making the
accelerated repayment; and

            2.         the accelerated repayment takes place on the first day of
the calendar month following the date of receipt by the Bank of the written
communication referred to above; and

            3.         the sum repaid early is at least five hundred euros (€
500); and

            4.         the Debtor proves to the satisfaction of the Bank that
the accelerated repayment has been made with funds of his/its own which were not
obtained from any loan made to the same by the Bank or any third party.

            If in any calendar year the Debtor has made no use, or only partial
use, of the right, mentioned in this paragraph, to repay without being liable to
pay compensation, such right shall cease to exist at the end of the calendar
year concerned.

d.         The Debtor shall be entitled, without being liable to pay any
compensation:

            1.         to repay the Money Loan in whole if the Bank increases
the surcharge included in the interest, provided that the Money Loan is repaid
in whole on the first day of a calendar month falling within a period of 3
months following the increase in the surcharge;

            2.         to repay the Money Loan in whole in case of juridical
transfer of title to all properties used by the Debtor himself, provided that it
is proved to the satisfaction of the Bank that the transfer of title is the
consequence of the Debtor having fully wound up his business or ceased following
his occupation; no modification of the form of the enterprise or cooperative
organization, nor any bringing-in of the assets and/or liabilities of the
Debtor's business or professional practice into any (other) company or
cooperative shall be regarded as a winding-up of business for the purposes of
this Article;

32

--------------------------------------------------------------------------------


            3.         to repay the Money Loan either in whole or in part within
one year of the death of a Debtor or spouse/registered partner of a Debtor if it
is proved to the satisfaction of the Bank that the accelerated repayment is made
with moneys paid out under any insurance contract in connection with such death.

e.         If, in any of the cases where the amount due by the Debtor is payable
at once as set out in Article 16, the Bank has claimed payment thereof, the
latter may charge a compensation to the Debtor in accordance with the
stipulations of this Article relating to accelerated repayment.

f.          Without prejudice to the stipulations of Article 16, payment of the
amount due by the Debtor can always be claimed after three months' previous
notice of termination has been given by the Bank. In that case no compensation
shall be due by the Debtor in respect of accelerated repayment.

g.         In the event that at some time Euribor rates are no longer fixed
either by Euribor FBE, established in Brussels, or by any third party employed
by it, their place shall be taken by such rates as in the judgment of the Bank
are as equal thereto as possible, to be fixed or determined by the Bank.

Rabobank Roll-over Loan with an Interest Cap

Article 24

Where a Rabobank Roll-over Loan with an Interest Cap has been agreed on, the
following stipulations shall apply in addition:

a.         The interest rate shall be fixed by the Bank on the basis of the
3-month Euro InterBank Offered Rate (Euribor rate) as fixed either by Euribor
FBE, established in Brussels, or by any third party employed by it (the basic
component), increased by:

            -           a general surcharge to be determined by the Bank
(surcharge 1), and

            -           a cap surcharge in force until the agreed ending date of
the interest cap (surcharge 2).

            The interest rate shall for the first time be fixed by the Bank at
the signature of the Deed. The date of signature of the Deed shall be the
beginning of the first roll-over period. A roll-over period shall be three
calendar months. In deviation therefrom, the Bank may slightly lengthen or
reduce the duration of the first roll-over period, so that it will end on the
last day of a calendar month. The basic component cannot be changed by the Bank
during a roll-over period.

            As from the first day of the calendar month following the first
roll-over period and then each time after the expiration of a roll-over period,
the interest rate refixed by the Bank shall apply to the roll-over period
concerned.

            In its fixation of such interest rate the Bank shall start from a
basic component equal to the 3-month Euribor rate existing on the first
working-day of that calendar month.

            The bank may always change surcharge 1. Surcharge 2 shall be in
force until the agreed ending date of the interest cap, and cannot be changed
before that.

            The Bank shall inform the Debtor of the interest rate fixed.

b.         Until the agreed ending date of the interest cap the interest rate
including the said surcharges shall not exceed the cap percentage agreed on.

 

33

--------------------------------------------------------------------------------


c.         Compensation shall be due by the Debtor on each sum repaid before the
fixed date, amounting to one per cent (1%) of the sum thus repaid.

            Such compensation must be paid at the time of early repayment of
each such sum.

d.         No accelerated repayment on the Money Loan other than in full will be
permitted until the agreed ending date of the interest cap. If before the agreed
ending date of the interest cap the Debtor:

            -           repays the Money Loan in full, or

            -           agrees on some other type of interest with the Bank for
such Money Loan, an extra compensation shall always be due by the Debtor without
prejudice to any compensation that may be due under paragraph c of this Article.

            Such extra compensation shall be equal to the figure of the agreed
surcharge as a percentage on an annual basis, calculated on the balance of the
principal of the Money Loan for the period from the time of the accelerated
repayment, or from the effective date of change of the type of interest, as the
case may be, to the agreed ending date of the interest cap, account being taken
of the installments the Bank would have received in that period under the
repayment scheme agreed with the Debtor. The cash value of the amount calculated
shall be fixed on the basis of the rates in force on the interbank market, to be
determined by the Bank, and in a manner to be determined by the Bank. Any
compensation due by the Debtor under this paragraph must be paid at the time of
the accelerated repayment or on the effective date of the change of the type of
interest.

e.         If, in any of the cases where the amount due by the Debtor is payable
at once as set out in Article 16, the Bank has claimed payment thereof before
the agreed ending date of the interest cap, the latter may always charge an
extra compensation to the Debtor without prejudice to any compensation that may
be due under paragraph c of this Article. Such extra compensation shall be
calculated in the manner specified above in paragraph d for the period from the
date on which such payment is claimed by the Bank to the agreed ending date of
the interest cap. Such extra compensation shall be due and payable immediately
after such payment has been claimed.

f.          Unless otherwise agreed between the Bank and the Debtor, the Money
Loan shall be converted into a Rabobank Roll-over Loan on the agreed ending date
of the interest cap and the stipulations of Article 23 of these General Terms
and Conditions shall become applicable to the Money Loan instead of this
Article.

g.         Without prejudice to the stipulations of Article 16, payment of the
amount due by the Debtor can always be claimed after three months' previous
notice of termination has been given by the Bank. In that case no compensation
shall be due by the Debtor in respect of accelerated repayment.

h.         In the event that at some time Euribor rates are no longer fixed
either by Euribor FBE, established in Brussels, or by any third party employed
by it, their place shall be taken by such rates as in the judgment of the Bank
are as equal thereto as possible, to be fixed or determined by the Bank.

 

34

--------------------------------------------------------------------------------


Fixed interest for a specified period

Article 25

Where fixed interest for a specified period has been agreed on (fixed-interest
term), the following stipulations shall apply in addition:

a.         The interest rate cannot be changed by the Bank during the
fixed-interest term;

b.         The Money Loan cannot be claimed during the fixed-interest term,
except in the cases where it is payable at once as set out in Article 16;

c.         Accelerated repayment will always be permitted. In case of partial
repayment, such repayment must be made in round sums of five hundred euros (€
500), or a multiple thereof. With any accelerated repayment a compensation shall
be due by the Debtor. This compensation shall be equal to the difference between
the interest due by the Debtor and the reference interest, calculated on the sum
to be repaid before the fixed date for the period from the time of the
accelerated repayment up to and including the last day of the fixed-interest
term, account being taken of the installments the Bank would have received in
that period under the repayment scheme agreed with the Debtor. The cash value of
the amount calculated shall be fixed on the basis of the rates in force on the
interbank market and in a manner to be determined by the Bank. The compensation
shall be at least one per cent (1%) of the sum repaid before the fixed date. The
compensation must be paid simultaneously with the payment of the sum repaid
before the fixed date. In this Article the term 'reference interest' means the
interest the Bank would receive on an amount equal to the sum repaid before the
fixed date if at the time of the accelerated repayment the Bank were to put out
such amount on the interbank market for a period equal to the remainder of the
fixed-interest term of the Money Loan at the time of the accelerated repayment.
The Bank shall inform the Debtor in writing of the amount of the compensation.

d.         The Debtor shall be entitled, without being liable to pay any
compensation, each calendar year to repay up to five per cent (5%) of the
original principal of the Money Loan, provided that:

            1.         the accelerated repayment takes place on the first day of
the calendar month following the date of receipt by the Bank of the written
communication referred to above;

            3.         and the Debtor informs the Bank in writing, at least one
weeks in advance, of his/its intention of making the accelerated repayment

            3.         the sum repaid before the fixed date is at least five
hundred euros (€500), and

            4.         the Debtor proves to the satisfaction of the Bank that
the accelerated repayment has been made with funds of his/its own which were not
obtained from any loan made to the same by the Bank or any third party.

            If in any calendar year the Debtor has made no use, or only partial
use, of the right, mentioned in this paragraph, to repay without being liable to
pay compensation, such right shall cease to exist at the end of the calendar
year concerned.

e.         The Debtor shall be entitled, without being liable to pay any
compensation:

            1.         to repay the Money Loan in whole at the end of the
fixed-interest term, provided that the Debtor informs the Bank in writing, at
least two weeks in advance, of his/its intention of completely repaying the
Money Loan;

 

35

--------------------------------------------------------------------------------


            2.         to repay the Money Loan in whole in case of juridical
transfer of title to all registered properties used by the Debtor himself,
provided that it is proved to the satisfaction of the Bank that the transfer of
title is the consequence of the Debtor having fully wound up his business or
ceased following his occupation; no modification of the form of the enterprise
or cooperative organization, nor any bringing-in of the assets and/or
liabilities of the Debtor's business or professional practice into any (other)
company or cooperative shall be regarded as a winding-up of business for the
purposes of this Article;

            3.         to repay the Money Loan either in whole or in part within
one year of the death of a Debtor or spouse/registered partner of a Debtor if it
is proved to the satisfaction of the Bank that the accelerated repayment is made
with moneys paid out under any insurance contract in connection with such death.

f.          If, in any of the cases where the amount due by the Debtor is
payable at once as set out in Article 16, the Bank has claimed payment thereof,
the latter may charge a compensation to the Debtor in accordance with the
stipulations of this Article relating to accelerated repayment.

g.         Hereinafter the term 'date of change of the interest rate' shall mean
the date coming at the end of a fixed-interest term.

            The interest may be changed by the Bank on the date of change of the
interest rate. At least one month before the date of change of the interest
rate, the Bank shall make the Debtor an offer concerning the type of interest
and the interest rate to be in force from the date of change of the interest
rate. In this offer the Bank may present to the Debtor a number of types of
interest to be determined by the Bank at such rate as at the time of that offer
is in force with the same for second and any subsequent periods for which the
interest is fixed. The Debtor may, without charge, make a choice from the types
of interest offered, provided that he/it shall inform the Bank in writing of
his/its choice before the date of change of the interest rate.

h.         Should the interest rate as referred to above for the type of
interest in force from the date of change of the interest rate be lower on the
date of change of the interest date than at the time of the offer or choice, as
the case may be, such lower interest shall be due by the Debtor.

i.          If on the date of change of the interest rate the Bank has not
received from the Debtor a written choice of one of the types of interest stated
in the letter concerning interest options and the Debtor has not repaid the
Money Loan in whole on the date of change of the interest, then the Debtor shall
be deemed to have opted for fixed interest for a period of five years, or for a
different type of interest if so stated in the letter referred to above, at such
rate as at the time of change of the interest is in force with the Bank for
second and any subsequent periods for which the interest is fixed. Any
fixed-interest term shall be governed by the stipulations of this Article.

Loan free from installments

Article 26

If it has been agreed that no installments will be required to be paid on the
Money Loan, the following stipulations shall apply in addition:

a.         The principal of the Money Loan must be promptly repaid in full in
the following cases:

            ‑           in the case of alienation of a registered property;

            ‑           in the case of the Debtor leaving a registered property
for another residence.

b.         If in the opinion of the Bank the value of a registered property
warrants it, the Bank may demand (periodical) repayment(s) from the Debtor,
without prejudice to its right as specified in Article 16. The Bank shall be
entitled to have each registered property valued, at the Debtor's expense, five
years after the date on which the Money Loan was made and, after that, each time
after the expiration of a period of at least five years, in order to determine
the value of such registered property.

36

--------------------------------------------------------------------------------


C. FINAL STIPULATIONS

General Terms and Conditions of Banking

Article 27

Except as deviated therefrom in these General Terms and Conditions, the General
Terms and Conditions of Banking governing the transactions between the Bank and
its clients shall apply as well.

Title for citation

Article 28

These General Terms and Conditions may be cited as: General Terms and Conditions
for Commercial Money Loans of the Rabobank Organization 2001.

 

37

--------------------------------------------------------------------------------


 

General Banking Conditions

 

Applicable to the relations between the Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., having its registered seat in Amsterdam, or its
member banks, as the case may be, and its Customers.

 

(Translation* of the original Dutch text.)

 

These General Conditions were drawn up in September 1995 in consultation with
the Netherlands Bankers' Association and the consumers'

organization 'Consumentenbond' within the framework of the Committee for
Consumer Affairs of the Socio-Economic Council (SER).

 

These consultations resulted in agreement on all articles with the exception of
the provisions on liability, laid down in articles 3, 10 and 31 of these General
Conditions.

 

Consumentenbond appreciates the consequences which the assumption of
far-reaching liability may have for the banking business, but in view of its own
responsibilities it cannot agree to the limitations on liability embodied in
these articles.  The banks appreciate this position but they point out that it
is impossible for them to accept general liability: this would entail
unpredictable risks for the banks, which they cannot and may not allow
themselves to assume for a variety of reasons, including the interests of their
customers.

 

In consultation with Consumentenbond, however, both parties have emphasized that
the duty of care as laid down in article 2 of the Conditions shall always be the
first consideration and that any clauses restricting liability shall not detract
from this duty.

 

1. Scope

 

All relations including future ones between the Bank's branch-offices in the
Netherlands and the Customer shall be subject to these General Conditions.  The
provisions of these General Conditions shall apply to the extent that they are
not otherwise provided in any special conditions applying to specific services
provided by the Bank.

 

2. Duty of care of the Bank

 

The Bank shall exercise due care when providing services. In its provision of
services the Bank shall take the Customer's interests into account to the best
of its ability, on the understanding that the Bank is not obliged to make use of
non-public information known to the Bank, including information which may affect
prices.

 

3. Use of the services of third parties

 

The Bank shall be entitled to use the services of third parties in executing
orders of the Customer and in performing other agreements with the Customer and
also to place goods and/or documents of title of the Customer in the custody of
third parties in the name of the Bank.  The Bank shall exercise due care in
selecting such third parties.  The Bank shall not be liable for shortcomings of
such third parties, if it can prove that it exercised due care in selecting
them. If in such case the

 

Customer has suffered damage, the Bank shall in any case assist the Customer as
much as possible in remedying such damage.  This shall leave intact any
liability of the Bank under Article 10.

 

4. The Bank or third parties as the other party

 

In executing orders for the purchase and sale of goods and/or documents of
title, the Bank shall be entitled, at its option, to deal either with itself or
with third parties as the other party.

 

38

--------------------------------------------------------------------------------


5. Risk of dispatches

 

If the Bank, by order of the Customer, dispatches monies or securities to the
Customer or to third parties, such dispatch shall be at the Bank's risk.

 

If the Bank, by order of the Customer, dispatches other goods and/or documents
of title to the Customer or to third parties, such dispatch shall be at the
Customer's risk.

 

6. Statement of address by the Customer

 

The Customer shall inform the Bank to which address documents intended for him
are to be sent.  The Customer shall give written notice of any change of
address.

 

7. Orders etc. intended for several branch-offices

 

Orders, statements and communications from the Customer to the Bank must be
addressed separately to each of the branch-offices of the Bank for which these
orders, statements and communications are intended, unless the Bank has
expressly designated another address. If written orders, statements and
communications are intended for a branch-office of the Bank - expressly stated
by the Customer - other than the branch-office that received these documents,
the latter branch-office shall forward such documents.

 

8. Changes in the power of representation of the Customer

 

If the Customer has granted powers of representation to a person, the Customer
shall notify the Bank in writing of any change in or withdrawal of such powers,
notwithstanding their entry in public registers, in default of which
notification such change or withdrawal cannot be invoked against the Bank.

 

9. Use of forms

 

The Customer must see to it that orders, statements and communications to the
Bank are clear and that they contain the correct data.

 

Orders for transfers shall be executed by the Bank on the basis of the account
number stated by the Customer and the Bank is not obliged to verify the accuracy
of the information stated in the order.

 

Forms must be fully completed by the Customer.  Other data carriers or means of
communication approved by the Bank must be used by the Customer in accordance
with the directions of the Bank.

 

The Bank shall be entitled not to execute orders if such orders have been given
without the use of forms drawn up or approved by the Bank or of other data
carriers or means of communications approved by the Bank.  The Bank may require
communications to be made in a specific form.

 

 

39

--------------------------------------------------------------------------------


10. Execution of payment orders

 

The Bank guarantees the proper execution, within a reasonable time, of correctly
given orders for the transfer of amounts in euro, provided that such orders can
be processed entirely within the giro-circuit in the Netherlands of the banks
associated with the 'Bankgirocentrale' (Bank Giro Centre).

 

Any shortcomings in the execution of such payment orders will make the Bank
liable to indemnify the Customer for the damage suffered as a result up to a
maximum of two hundred twenty-five euro per payment order, without prejudice to
the provisions of the second paragraph of article 31 and without prejudice to
the Bank's obligation - unless otherwise agreed - to see to it that these
payment orders will as yet be executed correctly and without further costs.  The
Bank shall not invoke the aforesaid maximum of two hundred twenty-five euro if
in an individual case it would not be reasonable and fair to do so.

 

If, in case of correctly given payment orders which cannot be processed entirely
within the said giro-circuit, the payee's account as specified by the Customer
should fail to be credited, the Bank shall, upon the Customer's request and free
of charge, make inquiries and try to achieve that the credit entry will be made
yet. Within four weeks of receipt by the Bank of such request, the Bank shall
furnish the Customer with a written statement concerning the results of the
inquiries, stating the relevant data.

 

If the Customer wishes payment orders as referred to in the first paragraph of
this article to be executed by or on a specific date, such execution must be
expressly agreed upon with the Bank.

 

The above provisions do not prejudice the Bank's authority not to execute
payment orders if the balance of the account does not allow such execution or if
such execution is barred by an attachment of the Customer's account or by other
comparable circumstances.

 

* This translation is supplied for the Customer's convenience only.  The
original Dutch text, which will be sent upon request, will be binding and shall
prevail in case of any variance between the Dutch text and the English
translation.

 

11. Evidential force of the Bank's records

 

An abstract from the Bank's records signed by the Bank shall serve as prima
facie evidence vis-à-vis the Customer, subject to rebuttal evidence produced by
the Customer.

 

12. Examination of bank documents

 

If the Bank finds that it has made an error or a mistake in any confirmation,
statement of account, note or other statement to the Customer, the Bank shall be
bound to notify the Customer as soon as possible.

 

The Customer is obliged to examine the confirmations, statements of account,
notes or other statements sent to him by the Bank immediately upon receipt. In
addition, the Customer must check whether orders given by him or on his behalf
have been executed correctly and completely by the Bank.  When finding any
inaccuracy or incompleteness, the Customer shall notify the Bank as soon as
possible.  In the above cases the Bank shall be obliged to rectify its mistakes
and errors.

 

40

--------------------------------------------------------------------------------


13. Approval of bank documents

 

If the Customer has not contested the contents of confirmations, statements of
accounts, notes or other statements of the Bank to the Customer within twelve
months after such documents can reasonably be deemed to have reached the
Customer, the contents of such documents shall be deemed to have been approved
by the Customer. If such documents contain any arithmetical errors, the Bank may
and shall rectify such errors, even after the expiry of the said twelve months'
period.

 

14. Loss etc. of forms

 

The forms, data carriers and means of communication which the Bank has put at
the disposal of the Customer, must be kept and handled by the Customer with
care.

 

If the Customer becomes aware of any irregularity such as loss, theft or misuse
with respect to these forms, data carriers or means of communication, he shall
inform the Bank without delay. Up to the moment this information is received by
the Bank, the consequences of the use of these forms, data carriers or means of
communication shall be for the account and at the risk of the Customer, unless
the Customer proves that blame can be imputed to the Bank. After the said moment
such consequences shall be for the account and at the risk of the Bank, unless
the Bank proves that intent or gross negligence can be imputed to the Customer.

 

Any communication concerning irregularities must be confirmed by the Customer to
the Bank in writing.

 

If notice of termination of the relationship between the Customer and the Bank
has been given, the Customer shall return to the Bank any unused forms as well
as other data carriers and means of communication put at his disposal by the
Bank.

 

15. Crediting and debiting of interest

 

At such times as will be determined by the Bank but at least once a year, the
Bank shall credit or debit, as the case may be, the current interest to the
account of the Customer. If the time at which the current interest is credited
to the said account does not coincide with the time at which the current
interest is debited to such account, the Bank shall inform the Customer in
writing.

 

16. Commissions and fees

 

The Bank is authorized to charge commissions and fees to the Customer for its
services. If the amount of these commissions and fees has not been previously
agreed upon between the Customer and the Bank, the Bank shall charge its usual
commissions and fees.  The Bank shall see to it that information on this subject
is in any case available at its branch-offices.

 

17. Credit entries under reserve

 

Each credit entry is made subject to the proviso that, if the Bank is still to
receive the counter-value for such entry, such counter-value will timely and
duly come into its possession. Failing this, the Bank shall be entitled to
reverse the credit entry. If the Customer's euro account has been credited on
account of documents denominated in a foreign currency or on account of other
items which, as far as the euro-equivalent is concerned, are subject to
fluctuations in value, the reversal shall be effected by making a debit entry up
to the amount for which the Customer could have acquired such foreign currency
or such items on the day of the reversal.

 

41

--------------------------------------------------------------------------------


18. Lien

 

The Bank shall have a lien in all goods, documents of title and securities which
are in the possession or will come into the possession of the Bank or of a third
party on the Bank's behalf from or for the benefit of the Customer on any
account whatsoever and in all shares forming part of a collective deposit within
the meaning of the Securities Giro Administration and Transfer Act ('Wet giraal
effectenverkeer') which are in the possession or will come into the possession
of the Bank, as security for all and any present and future debts owing by the
Customer to the Bank on any account whatsoever. In its capacity as the
Customer's attorney the Bank is authorized to pledge all present and future
debts owing by the Bank to the Customer on any account whatsoever to the Bank
itself as security for all and any present or future debts receivable by the
Bank from the Customer on any account whatsoever.  If the Customer wishes to
dispose of part of the collateral, the Bank shall release such part of the
collateral provided that the balance of the collateral remaining after such
release offers sufficient coverage for all current or future debts receivable by
the Bank from the Customer.  The Bank shall not be entitled to sell the
collateral unless the Customer's debt to the Bank has become due and payable. In
addition, the Bank shall not sell the collateral before the Customer has made
default.  The Bank's right to sell the collateral is limited to the extent of
Customer's debt.

 

After the Bank has exercised its right to sell collateral, it shall give the
Customer written notice thereof as soon as possible.

 

19. Right of set-off

 

The Bank shall at all times be entitled to set off all and any debts receivable
by the Bank from the Customer, whether or not due and payable and whether or not
contingent, against any debts owed by the Bank to the Customer, whether due and
payable or not, regardless of the currency in which such debts are denominated.

 

If, however, the Customer's debt to the Bank or the Bank's debt to the Customer
is not yet due and payable - and provided that the Customer's debt and the
Bank's debt are expressed in the same currency - the Bank shall not exercise its
right of set-off except in the event of an attachment being levied upon the
Bank's debt to the Customer or recovery being sought from such debt in any other
way, or in the event that a right in rem is created thereon or the Customer
assigns the Bank's debt to a third party by singular title.

 

Debts expressed in foreign currency shall be set off at the rate of exchange
pertaining on the day of set-off.

 

If possible, the Bank shall inform the Customer in advance that it will exercise
its right of set-off.

 

20. Giving security

 

Upon demand the Customer shall provide adequate security for the fulfillment of
his existing obligations towards the Bank. If the security that has been given
is no longer adequate, the Customer is bound to supplement or replace such
security upon demand. Any such demand shall be made in writing and shall specify
the reason for it.  The extent of the security so demanded must bear a
reasonable proportion to the amount of the relative obligations of the Customer.

 

21. Immediately due for payment

 

If the Customer has been given notice of default and still fails to perform any
of his obligations towards the Bank, the Bank shall be entitled to make the
Customer's debts to the Bank immediately due and payable by giving notice. Such
notice shall be made in writing and shall specify the reason for the giving
thereof.

 

42

--------------------------------------------------------------------------------


22. Custody of securities

 

The custody of securities which form part of a collective deposit within the
meaning of the Securities Giro Administration and Transfer Act ('Wet giraal
effectenverkeer') held by the Bank shall be subject to the provisions of this
Act and to the provision set forth in the next sentence.  To the extent these
securities are subject to drawings by lot, the Bank shall see to it that each
time a drawing takes place, there shall be allotted to each Customer
individually an amount of securities - designated for redemption - corresponding
to his entitlement.

 

If the custody relates to other securities than those referred to in the first
paragraph, the Bank shall notify the Customer of the serial numbers of
securities held for the Customer in the custody of the Bank itself or in the
custody of third parties in the Netherlands subject to the obligation to notify
the serial numbers.

 

23. Use of the services of third parties for the custody of securities

 

The securities of the Customer which the Bank has placed in the custody of third
parties pursuant to article 3, shall form part of the aggregate of securities
deposited in the name of the Bank with such third parties in one of the Bank's
general securities deposits.  The Bank shall not be bound to cause the serial
numbers of these securities to be recorded separately for each individual
Customer, unless the said securities are held for the Customer in the custody of
third parties in the Netherlands subject to the obligation to notify the serial
numbers.

 

24. Administration of securities deposits

 

The Bank is charged with the administration of the Customer's securities deposit
to the extent that the securities deposit consists of securities admitted to the
official quotation on the Official Market or the Parallel Market of the
Amsterdam Stock Exchange.  The duties incidental to this administration include
inter alia the duty to collect interests, redemption payments and dividends, to
exercise or realize subscription rights, to obtain new coupon or dividend
sheets, to effect conversions and to lodge securities for the purpose of
meetings.  If, pursuant to article 3, the Bank has placed securities of the
Customer in the custody of third parties, such third parties shall be charged
with the duties incidental to the administration of these securities, without
prejudice to the Bank's liability under article 3 and without prejudice to the
Bank's obligation to pass on to the Customer any amounts received by the Bank
from such third parties for the benefit of the Customer on account of interest,
redemption payments, dividend or on any other account.

 

25. Securities not subject to lien

 

The lien referred to in article 18 does not extend to securities deposited with
the Bank exclusively for specific purposes such as the collection of interests,
redemption payments and dividends, obtaining new coupon or dividend sheets,
effecting conversions or attending meetings.

 

26. Period of validity of stock exchange orders; reduction of the limit

 

The Bank will keep stock exchange orders on its books for a period of time to be
determined by the Bank.  As from the day on which securities are quoted
ex-dividend or ex-rights of subscription, any limit set by the Customer for the
purchase or sale of such securities shall be reduced by the arithmetical value
of the dividend or the subscription right, as the case may be, but only if such
reduction of the limit arises from the regulations or customs applying to the
securities in question.

 

43

--------------------------------------------------------------------------------


27. Defective securities

 

The Bank shall be liable for any defects of securities acquired by the Customer
as a result of transactions concluded by the Bank with itself as the other
party, or as the result of transactions in securities admitted to the official
quotation on the Official Market or the Parallel Market of the Amsterdam Stock
Exchange.

 

If pursuant to the above provision the Bank is liable, it shall, at the
Customer's option, either as yet deliver securities of the same kind but without
defects or refund the amount charged together with interest thereon, in both
cases against return of the securities originally acquired by the Customer.

 

28. Costs

 

The costs of legal assistance incurred by the Bank in court proceedings or in
proceedings before a consumer disputes committee on account of a dispute between
the Customer and the Bank shall be for the account of the Customer or for the
account of the Bank, as the case may be, if and to the extent that the decision
or award of such court or such committee includes an award of costs.

 

Any costs the Bank has to incur in or out of court if the Bank becomes involved
in legal proceedings or disputes between the Customer and a third party, shall
be for the Customer's account.

 

Without prejudice to the above provisions all other costs arising for the Bank
from the relationship with the Customer shall be for the Customer's account
within the limits of reasonableness.

 

29. Laws of the Netherlands; disputes

 

The relations between the Customer and the Bank shall be governed by the laws of
the Netherlands.

 

Disputes between the Customer and the Bank shall be brought before the competent
Netherlands Court, unless the law or international conventions contain a
mandatory provision to the contrary.

 

Notwithstanding the foregoing, if the Bank is acting as the plaintiff the Bank
shall be entitled to bring disputes before the foreign court having jurisdiction
over the Customer.

 

Notwithstanding the foregoing, if the Customer is acting as the plaintiff the
Customer shall be entitled to refer disputes to any Consumer Disputes Committee
or Committee of Good Offices to whose competence the Bank has submitted, within
the limits of the rules governing the Committee in question.

 

30. Termination of the relationship

 

Both the Customer and the Bank may terminate the relationship between the
Customer and the Bank. If the relationship is terminated by the Bank it shall,
upon request, inform the Customer of the reason for such termination.

 

After notice of termination has been given, the existing individual agreements
between the Customer and the Bank shall be settled as soon as possible but
subject to the applicable time periods. During such settlement the present
General Conditions shall remain in full force.

 

44

--------------------------------------------------------------------------------


31. Liability of the Bank

 

Without prejudice to the other provisions of these General Conditions the Bank
shall be liable if any shortcoming in the performance of any obligation
vis-à-vis the Customer is imputable to the Bank or attributable to the Bank by
virtue of the law, any legal act or generally prevailing views.

 

In any case, insofar as liability is not already excluded by operation of the
law, the Bank shall not be liable if a shortcoming of the Bank is the result of:

- international conflicts

- violent or armed actions

- measures taken by any domestic, foreign or international government authority

- measures taken by any supervisory authority

- boycotts

- labour disturbances among the staff of third parties or the Bank's own staff

- power failures or breakdowns in communication links or equipment or software
of the Bank or of third parties.

 

Should any circumstance referred to in the preceding paragraph occur, the Bank
shall take such measures as may reasonably be required from it in order to
reduce the resulting adverse effects for the Customer.

 

32. Deviation from the General Conditions

 

Any deviation from the present General Conditions shall be laid down in writing.

 

Deviations which have not been laid down in writing may be proved by the parties
by all means of evidence admitted by the law.

 

33. Amendment of and additions to the General Conditions

 

Amendments of and additions to the present General Conditions shall not take
effect until after representative Dutch consumers' and employers' organizations
have been consulted about such amendments and additions and also about the
manner in which the Customer will be notified of their contents. Such
notification will in

any case have to be made before the expiry of the thirty days' period referred
to below.

 

The amendments and additions adopted after the said consultations shall be filed
at the Registrar's office of the District Court of Amsterdam. Such filing shall
be announced by a publication in at least three daily newspapers with national
circulation. The amendments and additions which have been filed in this manner
shall be binding upon the Bank and the Customer as of the thirtieth day after
the date of the abovementioned publication.

 

A copy of these General Conditions has been filed by the Netherlands Bankers'
Association at the Registrar's office of the District Court of Amsterdam on 22
December 1995.

 

Privacy Clause

 

"The Bank forms part of the Rabobank Group.  The Rabobank Group uses personal
particulars obtained from you to provide its services.  The Group may also use
such personal particulars to inform you about its products and services. If you
do not want to receive such information, please let the Bank know.  The personal
particulars may also be used to prevent, detect and counteract penal offences
and the Bank may, both in your interest and its own, record (telephone)
conversations and any other forms of communication between you and itself."

 

45

--------------------------------------------------------------------------------